Rose v Different Twist Pretzel, Inc. (2019 NY Slip Op 06196)





Rose v Different Twist Pretzel, Inc.


2019 NY Slip Op 06196


Decided on August 21, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 21, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
LEONARD B. AUSTIN
BETSY BARROS, JJ.


2017-00396
 (Index No. 9279/14)

[*1]Wayne Rose, appellant, 
vDifferent Twist Pretzel, Inc., et al., respondents, et al., defendants.


Wayne Rose, Brooklyn, NY, appellant pro se.
Luc Ulmet, New York, NY, for respondents Different Twist Pretzel, Inc., August Peter Maggio, Joan Maggio, and Chapel Banks Investment, Inc.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Kings County (Lawrence Knipel, J.), dated December 9, 2016. The order, insofar as appealed from, denied that branch of the plaintiff's motion which was, inter alia, for leave to amend the amended complaint to add a new cause of action alleging fraud against the defendants August Peter Maggio and Joan Maggio, to add Different Twist Pretzel Company—Global LLC as a defendant in the action, and to amend his cause of action alleging tortious interference with contract.
ORDERED that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiff's contentions, the Supreme Court providently exercised its discretion in denying that branch of his motion which was for leave to amend the amended complaint (see generally CPLR 3025; Spodek v Neiss, 104 AD3d 758, 759; Tarek Youssef Hassan Saleh v 5th Ave. Kings Fruit & Vegetables Corp., 92 AD3d 749, 750).
The plaintiff's remaining contentions are without merit.
DILLON, J.P., BALKIN, AUSTIN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court